DETAILED ACTION

This office action is a response to the amendment filed on 01/22/2021. Claims 1-6 and 8-14 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-6 and 8-14 (renumbered as 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 01/22/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for stream processing of a packet which involves receiving the packet including a header with a message identification and a non-data and data payload sections at a network-in-chip (NoC) element in a NoC. The message identification is analyzed to determine an operation which is performed on the data payload during transportation of the packet to improve latency. 
Prior art reference Fruehling discloses a method for receiving and decoding data packets where the packet may be decoded to identify the type of packet and payload. The processing may include identifying what action needs to be taken by the receiving IP block, and this information may be used by the packet response logic to determine appropriate action. However, Fruehling does not disclose the 
Prior art reference Morris discloses that extension information identifying an operation to be performed can be included in the payload and/or in a packet header. A command for performing an operation may be included as extension information and the operation may be performed accordingly. 
Prior art Boulton discloses a method for detecting security risks in binary software code where a no-op (NOP) instruction can be used for memory alignment, and can have different opcode for different computing architectures. 
However, prior art on record does not disclose the claimed feature of overriding the no operation path based on an operation code in the non-data payload. 
Claims 1, 12 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of overriding the non-data payload section per an operation code; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414